Citation Nr: 0115935	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 4, 1999, for 
a 50 percent evaluation for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted a 50 percent disabling 
rating effective April 4, 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran filed a claim for an increased rating of his 
service connected PTSD on February 2, 1998.

3. There was a factually ascertainable increase in severity 
of the veteran's PTSD as of February 2, 1997.


CONCLUSION OF LAW

The requirements for an effective date of  February 2, 1997, 
for the assignment of a 50 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  Although this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the veteran was provided adequate 
notice as to his appellate rights by RO letter dated in 
January 2000.  In addition, the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records, VA outpatient 
treatment records, as well as private counseling records from 
the veteran's employer.  Finally, the veteran was afforded a 
VA examination as recent as June 1999.  There is no 
indication in the file that there are additional relevant 
records that have not yet been associated with the claims 
file.  As such, there is no reasonable possibility that 
further assistance in obtaining evidence is necessary to 
substantiate the veteran's claim.

Background

In September 1989, the Board of Veterans' Appeals denied the 
veteran's claim for a rating higher than 10 percent for his 
service-connected PTSD.  On February 2, 1998, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
on which he reported that his PTSD had worsened since his 
last rating.

By rating decision dated in July 1998, the veteran was 
granted a 30 percent disability evaluation, effective 
December 8, 1997.  A February 1999, rating decision granted 
an earlier effective date of October 9, 1997 for the 30 
percent disability evaluation for PTSD.  By rating decision 
dated in January 2000, the veteran's disability evaluation 
was increased to 50 percent disabling, effective April 4, 
1999, the day of the veteran's employment suspension.  The RO 
found in its January 2000 decision that the veterans symptoms 
had become remarkably worse by the time he was suspended from 
his employment at the United States Postal Service and at the 
time of his VA examination in June of 1999.  The veteran 
filed his notice of disagreement in July 2000.

In a letter received in March 1998, the veteran informed the 
RO that his PTSD had caused increased stress and an inability 
to cope with day to day pressure and thus, caused his absence 
from work. In connection with his claim, the veteran 
submitted attendance records from his employment at the US 
Postal Service, to include records from 1997 to the present.  
The records reflect that in 1997 and 1998, the veteran missed 
in excess of 40 days from work; classified as annual leave, 
sick leave, annual and sick leave under the Family and 
Medical Leave Act (FMLA), leave without pay, and unexcused 
absences.  Records provided for 1999 indicate that the 
veteran missed in excess of 15 days, also classified as noted 
above. He further submitted in his June 1999 letter, that he 
continued to have difficulty working at the post office due 
to loud noises, which triggered flashbacks and also an 
inability to cope with co-workers, which caused frequent 
missed days from work.  Attached to the June 1999 letter was 
a copy of the veteran's notice of suspension dated in May 
1999, for an April 4, 1999, altercation with a co-worker.  
The veteran had been placed on a non-duty/non-pay status as 
of April 4, 1999, with his ultimate suspension beginning in 
June 1999.

Records from the Employee Assistance Program at the US Postal 
Service reflect that the veteran received counseling at work 
beginning in September 1997 through February 1998.  The 
progress notes indicate that the veteran reported having 
trouble sleeping, continued flashbacks, and nightmares.  
During the initial intake in September 1997, the counselor 
diagnosed the veteran with clinical depression.

VA outpatient treatment records dated between December 1997 
and January 1998 show that the veteran complained of; not 
being able to sleep, nightmares, flashbacks, depression, and 
anxiousness.  He was found to not have suicidal or homicidal 
ideation.  In December 1997, he was found to have a Global 
Assessment of Functioning Scale (GAF) score of 60.

A September 1998 letter from the Milwaukee Vet Center, stated 
that the veteran had been receiving counseling for PTSD and 
readjustment problems since October 1997.  His major symptoms 
were described as sleep disturbances, flashbacks, anger, loss 
of concentration, intrusive thoughts, inability to 
communicate with family, difficulty getting along with 
coworkers, and panic attacks occurring approximately twice 
weekly.  Attached medical records reflect that in August of 
1998, the veteran reported a confrontation with a co-worker.

In March 1998, the veteran was afforded a VA examination.  He 
reported aggressive behavior towards his daughter, conflict 
with his supervisors at the post office, and that he was 
probation at work for six months due to his number of missed 
days.  He stated that he continued to have flashbacks, 
intrusive memories of Vietnam, anxiety, hypervigilance, and a 
hyperstartle response.  He denied having homicidal ideation.  
Upon examination the veteran was found to have good grooming, 
good eye contact, and a normal rate of speech.  His affect 
was appropriate and range of affect was constricted.  He was 
alert and oriented.  Remote and recent memory were adequate, 
immediate memory was poor.  Insight and judgment were good. 
The veteran was diagnosed along Axis I as having chronic PTSD 
and a GAF of 55 along Axis V.

VA outpatient treatment records dated between January 1998 
and May 1999 indicate that the veteran repeatedly reported 
feelings of anger. In June 1998, the veteran reported 
flashbacks at work due to the extreme heart.  In December 
1998, he reported workplace stress that carried over into his 
home life.  April 1999 records reflect that the veteran 
reported an altercation with a female co-worker whereby he 
commented about killing her to a security guard and thus, 
resulting in his leave from work. 

A letter from the Milwaukee Vet Center dated June 1999 
indicated that since September 1998 the veteran had been 
receiving PTSD and readjustment counseling on a biweekly 
basis.  His complaints were described as nightmares, 
intrusive thoughts, anger, rage, and panic attacks.  It was 
noted that the veteran didn't get along well with others, 
especially coworkers at the US Postal Service and his family.  
The letter further indicated that he veteran had depressed 
mood swings.  The veteran's recent suspension from the US 
Postal Service was noted.  The counselors stated that the 
veteran's PTSD symptoms were serious and his reported 
symptomologies were relevant to his behavior based on 
difficulties with his job.  He was reported to have extreme 
problems concentrating during working hours due to intrusive 
thoughts about Vietnam and poor sleep habits accompanied by 
nightmares.  Progress notes dated between October 1997 and 
June 1999 were attached.

In June 1999, the veteran was afforded a VA examination.  His 
subjective complaints were as follows; severe depression, 
flashbacks, panic attacks, difficulty at work and in social 
relationships, problems with crowds, and increased 
sensitivity to loud noises.  He further reported having 
trouble sleeping, nightmares, an enhanced startle response, 
and a poor appetite. The veteran stated that he was not 
getting along with his wife and daughter.  He denied 
hospitalization.  He reported being on suspension from work 
for an April 1999 incident in which he came close to striking 
a coworker.  Upon mental status examination, the veteran was 
found to be well developed, as well as nourished, and in no 
acute distress.  His appearance and hygiene were appropriate.  
The veteran appeared both depressed and anxious.  He voiced 
paranoid thoughts regarding others motive towards him. No 
obsessive thoughts were noted, as well as any suicidal or 
homicidal ideation.  Insight and judgment were found to be 
fairly good.  He was diagnosed as having PTSD along Axis I, a 
current GAF of 50 and GAF of 55 as the highest for the past 
year, along Axis V.

Analysis

The veteran essentially contends that he is entitled to an 
effective date prior to April 4, 1999, for a 50 percent 
disability evaluation.  Specifically, he contends that the 
effective date for the 50 percent evaluation should be 
December 8, 1997. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. 
§ 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

As noted previously, the effective date assigned by the RO 
for the increased 50 percent rating was April 4, 1999, the 
date which the veteran had an altercation with a coworker at 
the US Postal Service and placed on non-duty status.  
Pursuant to the laws and regulations cited above, the 
effective date may be one year prior to the date of the 
veteran's claim if the evidence demonstrates a factually 
ascertainable increase in severity of his PTSD.

In this case, the date of claim is February 2, 1998, the date 
on which the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, reporting that his service-connected 
PTSD had increased in severity.  Therefore, if the evidence 
shows that an increase in severity warranting a 50 percent 
rating occurred between February 2, 1997, and February 2, 
1998, an increased rating may be made effective on the date 
of the increase in severity.  If the severity of the 
disability increased to the 50 percent level before February 
2, 1997, an effective of February 2, 1997, may be assigned.

Records from the veteran's employer show that the veteran 
missed in excess of 40 days of work in 1997.  Statements from 
the veteran indicate that his missed work days were due to 
his PTSD, i.e. an inability to cope with coworkers and day to 
day pressures.  Records from the Emplyee Assistance Program 
at the veteran's workplace show that the veteran began 
counseling in September 1997 for reported trouble with 
sleeping, flashbacks, and nightmares.  A September 1998 
letter from the Milwaukee Vet Center indicates that the 
veteran began receiving counseling in October 1997 for 
symptoms related to his PTSD, to include sleep disturbances, 
flashbacks, anger, and difficulty in getting along with 
coworkers.  VA outpatient treatment records indicate that the 
veteran began treatment in December 1997 for complaints of 
sleeplessness, nightmares, flashbacks, depression, and 
anxiousness.

Though the veteran was ultimately suspended from his 
employment due to an April 1999 altercation, he had 
difficulties prior to April 1999, to include; an August 1998 
altercation with a coworker and being placed on probation for 
six months for numerous missed days of work as reported in 
the March 1998 VA examination. Statements from the veteran 
regarding reasons he missed worked, taken in conjunction with 
the attendance records showing numerous missed days and 
treatment records dated in 1997 showing complaints of similar 
symptoms as found in April 1999, establish that it is 
factually ascertainable that the veteran had an increase in 
severity of his PTSD early in 1997.  Thus, in view of the 
fact that the veteran filed his claim for an increased rating 
on February 2, 1998, an effective date of February 2, 1997, 
is warranted.


ORDER

An effective date of February 2, 1997, is granted for a 50 
percent disability evaluation for PTSD. 



		
	G.H. SHUFELT
	Member, Board of Veterans' Appeals



 

